Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 and 10-72 is pending.
Claims 3, 21-37, 45 is withdrawn.
Claims 1-2, 4-8, 10-20, 38-44, 46-72 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Action Summary
Claim 1-2, 4-6, 11, 15, 20,38, 46-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISS WJ, et al., 'Efficacy of Carbavance (Meropenem+RPX7009) against Carbapenem-resistant E.coli and K.pneumoniae in a Murine UTI Model,' Abstract B-078, Poster presentation - 55thICAAC, 58th ICC, (17-21 September 2015) of record OR Cinical trial NCT02166476 (Efficacy, Safety, Tolerability of Carbavance Compared to Piperacillin/Tazobactam in Complicated Urinary Tract Infections (cUTIs), Including Acute Pyelonephritis (AP) in Adults,' ClinicalTrials.gov Archive - trial NCT02166476, 1 December 2016) (herein after NCT02166476) of record AND in view of Clinical Trial NCT02168946, (6 October 2014) all are of record is maintained .

Claims 7-8, 10, 12-13, 39-43, 54-63 is/are rejected under 35 U.S.C. 103 as being unpatentable WEISS WJ, et al., 'Efficacy of Carbavance (Meropenem+RPX7009) against Carbapenem-resistant E.coli and K.pneumoniae in a Murine UTI Model,' Abstract B-078, Poster presentation - 55thICAAC, 58th ICC, (17-21 September 2015) of record OR Cinical trial NCT02166476 (Efficacy, Safety, Tolerability of Carbavance Compared to Piperacillin/Tazobactam in Complicated Urinary Tract Infections (cUTIs), Including Acute Pyelonephritis (AP) in Adults,' ClinicalTrials.gov Archive - trial NCT02166476, 1 December 2016) (herein after NCT02166476) of record AND in view of Clinical Trial NCT02168946, (6 October 2014)  as applied to claims 1-2, 4-6, 11, 38, 46-53 above, and further in view of Jaspers (Meropenem versus Cefuroxime plus Gentamicin for Treatment of Serious Infections in Elderly Patients, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, May 1998, p. 1233–1238) all are of record is maintained.


Response to Arguments
Applicant again argue that the Office has rejected claim 38, but not claim 12, the claim from which claim 38 depends.  This argument has been fully considered but has not been found persuasive. Claims 11, 12 and 38 have been rejection under the same 35 U.S.C. 103 obviousness rejection.
Applicant’s again argue multiple times and varying ways that there is no reason/motivation to combine the cited art.  This argument has been fully considered but has not been found persuasive.  Weiss discloses the efficacy of carbavance (a combination dmg of meropenem and vaborbactam) against carbapenem-resistant (E. coli and K. pneumonia) enterobacteriaceae in a murine UTI model. The administration of the combination dmg occurred 4 days after infection and was administered via intraperitoneal injection every 2 hours to female mice every two hours (see methods and materials).  Camins teaches that predictors for in-hospital mortality included female gender, admission from a nursing home or other long-term care facility, APACHE II score of >10, Charlson comorbidity score >4, a previous diagnosis of cardiac dysfunction, cirrhosis, renal dysfunction, and treatment with corticosteroids (see Table 2).  Manuscript the rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection and they would have received a fluoroquinolone for empiric therapy.  It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam to a subject with a Charlson comorbidity score of equal or greater than 3.  One would have been motivated to employ meropenem and vaborbactam to a subject with Charlson comorbidity score of equal or greater than 3 because it is known in the art that complicated/reoccurring UTI may effectively be treated with meropenem and vaborbactam as disclosed by Weiss, Clinical Trial NCT02168946 and Camins.  Additionally, it is known in the art that rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection with a Charlson Index equal or greater than 4 as taught by Camins with a reasonable expectation of success absence evidence to the contrary.
  OR
And NCT02166476 is a clinical trial that discloses the efficacy, safety and tolerability of the administration of a combination of meropenem and vaborbactam compared to piperacillin+tazobactam in subjects with complicated urinary tract infections (cUTI) and acute pyelonephritis (AP) that is caused by enterobacteriaceae resistant to currently available carbapenems (e.g. K. pneumoniae) (see title, 'Study Description'). Specifically, D1 discloses the administration of carbavance a dmg comprising a combination of 2g meropenem plus 2g vaborbactam via intravenous infusion over 3 hours every 8 hours to subjects with cUTI or AP.  injection every 2 hours to female mice every two hours (see methods and materials).  Camins teaches that predictors for in-hospital mortality included female gender, admission from a nursing home or other long-term care facility, APACHE II score of >10, Charlson comorbidity score >4, a previous diagnosis of cardiac dysfunction, cirrhosis, renal dysfunction, and treatment with corticosteroids (see Table 2).  Manuscript the rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection and they would have received a fluoroquinolone for empiric therapy.  It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam to a subject with a Charlson comorbidity score of equal or greater than 3.  One would have been motivated to employ meropenem and vaborbactam to a subject with Charlson comorbidity score of equal or greater than 3 because it is known in the art that complicated/reoccurring UTI may effectively be treated with meropenem and vaborbactam as disclosed by Weiss, Clinical Trial NCT02168946 and Camins.  Additionally, it is known in the art that rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection with a Charlson Index equal or greater than 4 as taught by Camins with a reasonable expectation of success absence evidence to the contrary.

Applicants argue that Weiss does not teach or suggest treating complicated urinary tract infection in subjects having a “Charlson comorbidity score equal or greater than 3”.  And ‘476 Clinical trial does not remedy this deficiencies.  This argument has been fully considered but has not been found persuasive. Camins teaches that predictors for in-hospital mortality included female gender, admission from a nursing home or other long-term care facility, APACHE II score of >10, Charlson comorbidity score >4, a previous diagnosis of cardiac dysfunction, cirrhosis, renal dysfunction, and treatment with corticosteroids (see Table 2).  Manuscript the rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection and they would have received a fluoroquinolone for empiric therapy.  It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam to a subject with a Charlson comorbidity score of equal or greater than 3.  One would have been motivated to employ meropenem and vaborbactam to a subject with Charlson comorbidity score of equal or greater than 3 because it is known in the art that complicated/reoccurring UTI may effectively be treated with meropenem and vaborbactam as disclosed by Weiss, Clinical Trial NCT02168946 and Camins.  Additionally, it is known in the art that rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection with a Charlson Index equal or greater than 4 as taught by Camins with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that there’s no reason to combine ‘946 clinical trials. And that ‘946 does not disclose Charlson comorbidity score.  This argument has been fully considered but has not been found persuasive.  This is not a combination, rather OR as stated in the rejection.  Further, Camins teaches that predictors for in-hospital mortality included female gender, admission from a nursing home or other long-term care facility, APACHE II score of >10, Charlson comorbidity score >4, a previous diagnosis of cardiac dysfunction, cirrhosis, renal dysfunction, and treatment with corticosteroids (see Table 2).  Manuscript the rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection and they would have received a fluoroquinolone for empiric therapy.  It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam to a subject with a Charlson comorbidity score of equal or greater than 3.  One would have been motivated to employ meropenem and vaborbactam to a subject with Charlson comorbidity score of equal or greater than 3 because it is known in the art that complicated/reoccurring UTI may effectively be treated with meropenem and vaborbactam as disclosed by Weiss, Clinical Trial NCT02168946 and Camins.  Additionally, it is known in the art that rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection with a Charlson Index equal or greater than 4 as taught by Camins with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that the ‘476 clinical trial excludes HIV patients, which corresponds to the exclusion of patients have a charleson comorbidity score of equal to or greater than 3.  It appears that applicants are attempting to read some limitation in which is not presented in the instant claims.  And the exclusion of HIV has nothing to do with complicated urinary tract infections.  Applicants appears to argue that exclusion factors of disease which are not relative to the claims.
Applicants argue that since Jasper excluded patients with liver disease, the association of the charlson comorbidity index is 3 for moderate/severe liver disease and therefore not applicable.  This argument has been fully considered but has not been found persuasive. It appears that applicants are of the mindset that if an art excludes a disease/disorder means that the art cannot disclose other diseases.  This simply is not the case, because Camins teaches that predictors for in-hospital mortality included female gender, admission from a nursing home or other long-term care facility, APACHE II score of >10, Charlson comorbidity score >4, a previous diagnosis of cardiac dysfunction, cirrhosis, renal dysfunction, and treatment with corticosteroids. Jaspers teaches the efficacy of and tolerability for meropenem in urinary tract infections (abstract).  Jaspers teaches that Sepsis syndrome criteria obtained at time of entry (which is the same as SIRS except that SIRS must result from infection (e.g. urinary tract infection)). The diagnosis of sepsis syndrome was based on the definition of Bone et al. (5), i.e., clinical evidence of infection plus the presence of fever or hypothermia (rectal temperature of .38.3°C or ,35.6°C), tachypnea (.20 spontaneous breaths/min), tachycardia (.90 beats/min), and at least one of the following manifestations of inadequate organ perfusion or function: oliguria (,30 ml/h), hypoxemia (arterial oxygen pressure of ,75 mm Hg while room air was being breathed), elevated plasma lactate, and/or mental alteration compared to baseline. It is known in the art that rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection with a Charlson Index equal or greater than 4 as taught by Camins with a reasonable expectation of success absence evidence to the contrary.  
Applicant argue several times and varying ways that Camin does not teach or suggest using an alternative antimicrobial class for treating complicated urinary tract infection nor does Camin teach or suggest using an alternative.  This argument has been fully considered but has not been found persuasive.  Camins teaches that our findings have important implications in the treatment of Gram-negative infections. E. coli is one of most common Gram-negative bacilli causing hospital-acquired infections and is the most common pathogen associated with community-acquired urinary tract infections. Camins teaches a Charlson Index ≥4.  ).  Manuscript the rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection and they would have received a fluoroquinolone for empiric therapy.  It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam to a subject with a Charlson comorbidity score of equal or greater than 3.  One would have been motivated to employ meropenem and vaborbactam to a subject with Charlson comorbidity score of equal or greater than 3 because it is known in the art that complicated/reoccurring UTI may effectively be treated with meropenem and vaborbactam as disclosed by Weiss, Clinical Trial NCT02168946 and Camins.  Additionally, it is known in the art that rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection with a Charlson Index equal or greater than 4 as taught by Camins with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that Camin also does not disclose that those patients who develop bacteremia following a complicated urinary tract infection had a concomitant urinary tract infection.  This argument has been fully considered but has not been found persuasive.  It appears that applicants are attempting to state that since Camins does not teach this limitation, therefore it would not have been obvious to apply Camins to the obviousness rejection of Weiss or clinical trials.  This is not an accurate analysis.  As stated several times and various way above, it would have been obvious to combine Weiss or clinical trials to administer carbavance (a combination dmg of meropenem and vaborbactam) against carbapenem-resistant (E. coli and K. pneumonia) enterobacteriaceae in a murine UTI model (see abstract). Specifically, Weiss discloses the administration of meropenem at a dose of 100-300mg/kg and vaborbactam at a dose of 25-50mg/kg to treat cUTI with a reasonable expectation of success.  Applicant’s are reminded that this is an obviousness rejection and not an anticipatory rejection.  The requirement is that a reasonable expectation of success and not an absolute.
In response to applicants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants are respectively reminded that this is an obviousness rejection and not an anticipatory rejection.  Thus, it is of the mindset of a reasonable expectation of success.
Applicants argue that Jaspers excludes hepatic impairment and therefore teaches away from the invention.  This argument has been fully considered but has not been found persuasive.  The fact that Jaspers excludes hepatic impairment (liver issues) does not have a bearing on kidney issues (e.g. UTI). Jaspers teaches that Sepsis syndrome criteria obtained at time of entry (which is the same as SIRS except that SIRS must result from infection (e.g. urinary tract infection)). The diagnosis of sepsis syndrome was based on the definition of Bone et al. (5), i.e., clinical evidence of infection plus the presence of fever or hypothermia (rectal temperature of .38.3°C or ,35.6°C), tachypnea (.20 spontaneous breaths/min), tachycardia (.90 beats/min), and at least one of the following manifestations of inadequate organ perfusion or function: oliguria (,30 ml/h), hypoxemia (arterial oxygen pressure of ,75 mm Hg while room air was being breathed), elevated plasma lactate, and/or mental alteration compared to baseline.
Applicants argue several times and varying ways that none of the art disclose a Carlson comorbidity score without exclusion criteria (e.g. hepatic, HIV and other diseases).  This argument has been fully considered but has not been found persuasive.  Other exclusion which are not kidney diseases or disorder does not teach away from kidney issues (e.g. UTI).  As addressed above; It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam to a subject with a Charlson comorbidity score of equal or greater than 3.  One would have been motivated to employ meropenem and vaborbactam to a subject with Charlson comorbidity score of equal or greater than 3 because it is known in the art that complicated/reoccurring UTI may effectively be treated with meropenem and vaborbactam as disclosed by Weiss, Clinical Trial NCT02168946 and Camins.  Additionally, it is known in the art that rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection with a Charlson Index equal or greater than 4 as taught by Camins with a reasonable expectation of success absence evidence to the contrary.


Previous rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2, 4-6, 9, 11, 14-19, 20, 38, 44, 46-53 and 64-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISS WJ, et al., 'Efficacy of Carbavance (Meropenem+RPX7009) against Carbapenem-resistant E.coli and K.pneumoniae in a Murine UTI Model,' Abstract B-078, Poster presentation - 55thICAAC, 58th ICC, (17-21 September 2015) of record OR Cinical trial NCT02166476 (Efficacy, Safety, Tolerability of Carbavance Compared to Piperacillin/Tazobactam in Complicated Urinary Tract Infections (cUTIs), Including Acute Pyelonephritis (AP) in Adults,' ClinicalTrials.gov Archive - trial NCT02166476, 1 December 2016) (herein after NCT02166476),  Clinical Trial NCT02168946, (6 October 2014) and in view of Camins (The Clinical Impact of Fluoroquinolone Resistance in Patients with E. coli Bacteremia, J Hosp Med. 2011 July ; 6(6): 344–349) all are of record.
 

Weiss discloses the efficacy of carbavance (a combination dmg of meropenem and vaborbactam) against carbapenem-resistant (E. coli and K. pneumonia) enterobacteriaceae in a murine UTI model (see abstract). Specifically, Weiss discloses the administration of meropenem at a dose of 100-300mg/kg and vaborbactam at a dose of 25-50mg/kg (see Tables). The administration of the combination dmg occurred 4 days after infection and was administered via intraperitoneal injection every 2 hours to female mice every two hours (see methods and materials). The meropenem and vaborbactam are formulated as a single inoculum (see methods and materials). The administration of the combination of meropenem and vaborbactam produced 1.3-21og greater bacterial killing in the kidneys than the administration of meropenem alone (see abstract).
	OR
NCT02166476 is a clinical trial that discloses the efficacy, safety and tolerability of the administration of a combination of meropenem and vaborbactam compared to piperacillin+tazobactam in subjects with complicated urinary tract infections (cUTI) and acute pyelonephritis (AP) that is caused by enterobacteriaceae resistant to currently available carbapenems (e.g. K. pneumoniae) (see title, 'Study Description'). Specifically, D1 discloses the administration of carbavance a dmg comprising a combination of 2g meropenem plus 2g vaborbactam via intravenous infusion over 3 hours every 8 hours to subjects with cUTI or AP; these subjects may be additionally administered levofloxacin tablets if clinically indicated (see 'Arms and Interventions'). NCT02166476 further discloses the administration of a combination of piperacillin+tazobactam to patients with cUTI or AP as an active comparator of the meropenem/varbobactam combination (see 'Arms and Interventions'). Subjects included were male and female patients with cUTIs and AP which required initial treatment with at least 5 days of IV antibiotics (see 'Eligibility'). Subjects with a creatinine clearance of less than 50ml/min are excluded from the study (see 'Eligibility'). Subjects chosen with cUTI and AP are those with a temperature greater than 38.0°C or an elevated white blood cell count of greater than 10,000 cubic millimetres (see 'Eligibility'); therefore, these subjects are chosen based on exhibiting symptoms of systemic inflammatory response syndrome.

Neither Weiss nor Cinical trial NCT02166476 disclose the dosing of meropenem, vaborbactam or Charlson comorbidity score.

The clinical trial discloses the treatment of Enterobacteriaceae infection (e.g., KPC) with Carbavance™, a fixed dose combination of meropenem and RPX7009 (i.e., Compound I) at a dose of 2 g of meropenem and 2 g of RPX7009 (see the "Detailed description" and the section entitled "Arm/Group"). The combination is administered intravenously every 8 hours (i.e., 3 times per day, daily dose 6 g) for up to 14 days (see the section entitled "Arm/Group").
	Camins teaches that predictors for in-hospital mortality included female gender, admission from a nursing home or other long-term care facility, APACHE II score of >10, Charlson comorbidity score >4, a previous diagnosis of cardiac dysfunction, cirrhosis, renal dysfunction, and treatment with corticosteroids (see Table 2). Camins teaches a Charlson Index ≥4 (table 2).  Camins teaches that our findings have important implications in the treatment of Gram-negative infections. E. coli is one of most common Gram-negative bacilli causing hospital-acquired infections and is the most common pathogen associated with community-acquired urinary tract infections. The latest Infectious Diseases Society of America (IDSA) guideline for treatment of acute pyelonephritis recommends the use of fluoroquinolones for empiric therapy of acute pyelonephritis 21. Unfortunately, these guidelines were published in 1999, before reports of Camins et al. Page 5 J Hosp Med. Author manuscript; available in PMC 2012 July 1. NIH-PA Author Manuscript NIH-PA Author Manuscript NIH-PA Author Manuscript the rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection and they would have received a fluoroquinolone for empiric therapy. The risk of providing inappropriate empiric therapy to patients with E.coli bacteremia is evident, especially since inappropriate treatment was delivered in approximately half of our patients (page 6).
 
 
	It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam in the dose of 2 g each for up to 14 days.  	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, it is obvious to vary and/or optimize the amount of meropenem and vaborbactam  provided in the composition, according to the guidance provided by Clinical Trial NCT02168946, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	With regard to the limitation of “method provides a higher success rate in the treatment of cUTI or AP as compared to a subject treated with a combination of piperacillin and tazobactam”, it would have been obvious that the administration of meropenem and vaborbactam in the dose of 2 g each for up to 14 days would result in the higher success rate over piperacillin and tazobactam as a consequence of administering meropenem and vaborbactam in the dose of 2 g each for up to 14 days for the treatment of UTI as disclosed by both Weiss and Clinical Trial NCT02168946 with a reasonable expectation of success absence evidence to the contrary.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering a formulation comprising lipids to the patient following irradiation of the treatment area, one would achieve a method of sensitizing neoplastic cells or abnormal tissue to destruction by exposure of light.  In the instant case, the instant claims recite “wherein vaborbactam or the pharmaceutically acceptable salt thereof is administered prior or subsequent to meropenem”.  Since the cited art discloses that both vaborbactam and merepenem are combined meets the instant claim language of wherein vaborbactam or the pharmaceutically acceptable salt thereof is administered prior or subsequent to meropenem or in a single dosage form with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam to a subject with a Charlson comorbidity score of equal or greater than 3.  One would have been motivated to employ meropenem and vaborbactam to a subject with Charlson comorbidity score of equal or greater than 3 because it is known in the art that complicated/reoccurring UTI may effectively be treated with meropenem and vaborbactam as disclosed by Weiss, Clinical Trial NCT02168946 and Camins.  Additionally, it is known in the art that rise in fluoroquinolone resistance among E. coli isolates were available. The majority of the patients in our cohort (60%) developed a bacteremia following a complicated urinary tract infection with a Charlson Index equal or greater than 4 as taught by Camins with a reasonable expectation of success absence evidence to the contrary.

 

	Claims 7-8, 10, 12-13, 39-43, 54-63 is/are rejected under 35 U.S.C. 103 as being unpatentable WEISS WJ, et al., 'Efficacy of Carbavance (Meropenem+RPX7009) against Carbapenem-resistant E.coli and K.pneumoniae in a Murine UTI Model,' Abstract B-078, Poster presentation - 55thICAAC, 58th ICC, (17-21 September 2015) of record OR Cinical trial NCT02166476 (Efficacy, Safety, Tolerability of Carbavance Compared to Piperacillin/Tazobactam in Complicated Urinary Tract Infections (cUTIs), Including Acute Pyelonephritis (AP) in Adults,' ClinicalTrials.gov Archive - trial NCT02166476, 1 December 2016) (herein after NCT02166476),  Clinical Trial NCT02168946, (6 October 2014) and in view of Camins (The Clinical Impact of Fluoroquinolone Resistance in Patients with E. coli Bacteremia, J Hosp Med. 2011 July ; 6(6): 344–349) as applied to claims 1-2, 4-6, 9, 11, 14-19, 20,38, 44, 46-53 and 64-72 above, and further in view of Jaspers (Meropenem versus Cefuroxime plus Gentamicin for Treatment of Serious Infections in Elderly Patients, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, May 1998, p. 1233–1238) all are of record.
Weiss, Clinical trial NCT02166476, Clinical Trial NCT02168946 as cited supra.
Neither Weiss, Clinical trial NCT02166476 nor Clinical Trial NCT02168946 disclose creatinine levels, fever nor additional antibacterial agent.
Jaspers teaches the efficacy of and tolerability for meropenem in urinary tract infections (abstract).  Jaspers teaches that Sepsis syndrome criteria obtained at time of entry (which is the same as SIRS except that SIRS must result from infection (e.g. urinary tract infection)). The diagnosis of sepsis syndrome was based on the definition of Bone et al. (5), i.e., clinical evidence of infection plus the presence of fever or hypothermia (rectal temperature of .38.3°C or ,35.6°C), tachypnea (.20 spontaneous breaths/min), tachycardia (.90 beats/min), and at least one of the following manifestations of inadequate organ perfusion or function: oliguria (,30 ml/h), hypoxemia (arterial oxygen pressure of ,75 mm Hg while room air was being breathed), elevated plasma lactate, and/or mental alteration compared to baseline.  Meropenem (Zeneca Farma, Ridderkerk, The Netherlands) was administered at a dosage of 1 g (dissolved in 20 ml of sterile water–80 ml of sterile isotonic saline) every 8 h; in cases of renal impairment, the dosages were as follows: for a creatinine clearance rate of 26 to 50 ml/min, 1 g twice a day (BID); for a rate of 10 to 25 ml/min, 0.5 g BID; for a rate of ,10 ml/min, 0.5 g once daily (page 1234, left column, third paragraph). Japers teaches that Relapse occurred in one patient with UTI in each group. The organisms responsible for the relapse in the meropenem treated patient were Escherichia coli and Enterococcus spp. (page 1235, right column, second paragraph).  Jaspers teaches that the combination of cefuroxime-gentamicin (6metronidazole) for the treatment of serious bacterial infections (urinary tract infection) in patients >65 years of age (abstract).
It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam to a subject with Septic/SIRS and with a creatine clearance rate of equal or greater than 30 mL/min.  One would have been motivated to employ meropenem and vaborbactam to a subject with Septic/SIRS and with a creatine clearance rate of equal or greater than 30 mL/min because it is known in the art that complicated/reoccurring UTI may effectively be treated with meropenem and vaborbactam as disclosed by Weiss, Clinical Trial NCT02168946 and Jaspers.  Additionally, it is known in the art that clinical evidence of infection (e.g. Escherichia coli and Enterococcus spp) plus the presence of fever or hypothermia (rectal temperature of .38.3°C or ,35.6°C) as well as creatine clearance rate of of 26 to 50 ml/min as taught by Jaspers with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam in addition to cefuroxime plus gentamicin a subject with complicated and sepsis/SIRS.  One would have been motivated to administer meropenem and vaborbactam in addition to cefuroxime plus gentamicin because it is known in the art that all of these compounds are effective in the treatment of complicated UTI or Sepsis/SIRS as disclosed by Weiss, Clinical Trial NCT02168946 and Jaspers with a reasonable expectation of success.

 

	It would have been obvious to one of ordinary skills in the art to administer meropenem and vaborbactam in the dose of 2 g each for up to 14 days.  	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, it is obvious to vary and/or optimize the amount of meropenem and vaborbactam  provided in the composition, according to the guidance provided by Clinical Trial NCT02168946, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	With regard to the limitation of “method provides a higher success rate in the treatment of cUTI or AP as compared to a subject treated with a combination of piperacillin and tazobactam”, it would have been obvious that the administration of meropenem and vaborbactam in the dose of 2 g each for up to 14 days would result in the higher success rate over piperacillin and tazobactam as a consequence of administering meropenem and vaborbactam in the dose of 2 g each for up to 14 days for the treatment of UTI as disclosed by both Weiss and Clinical Trial NCT02168946 with a reasonable expectation of success absence evidencchare to the contrary.

	The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering a formulation comprising lipids to the patient following irradiation of the treatment area, one would achieve a method of sensitizing neoplastic cells or abnormal tissue to destruction by exposure of light.  In the instant case, the instant claims recite “wherein vaborbactam or the pharmaceutically acceptable salt thereof is administered prior or subsequent to meropenem”.  Since the cited art discloses that both vaborbactam and merepenem are combined meets the instant claim language of wherein vaborbactam or the pharmaceutically acceptable salt thereof is administered prior or subsequent to meropenem or in a single dosage form with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	Claims 1-2, 4-20, 38-44, 46-72 is rejected.
	No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627